     Case 3:19-cv-03512-WHO Document 28-23 Filed 08/08/19 Page 1 of 3


 1

 2

 3

 4
                            UNITED STATES DISTRICT COURT FOR THE
 5
                               NORTHERN DISTRICT OF CALIFORNIA
 6

 7                                     SAN FRANCISCO DIVISION

 8
     Zachary NIGHTINGALE; Courtney                                   No. 3:19-cv-03512-WHO
 9   McDERMED; Cheryl DAVID; Pao LOPA;
     Maribel CARANDANG,
10                                                                   [PROPOSED] ORDER
11            Plaintiffs,                                            GRANTING CLASS
                                                                     CERTIFICATION
12                    v.

13   U.S. CITIZENSHIP AND IMMIGRATION SERVICES;
     U.S. IMMIGRATION AND CUSTOMS
14
     ENFORCEMENT; U.S. DEPARTMENT OF
15   HOMELAND SECURITY,

16         Defendants.

17           This matter having come before the Court on the Plaintiffs’ Motion for Class
18   Certification, and the Court having considered the pleadings submitted in support and opposition
19
     to the motion, and having heard argument of counsel, Plaintiffs’ motion is GRANTED.
20
             IT IS HEREBY ORDERED that the USCIS Class and ICE Referral Class proposed in the
21
     Complaint, Dkt. 1 ¶ 64, are entitled to class certification under Fed. R. Civ. P. 23(a) and (b)(2).
22

23   For each proposed class, Plaintiffs have demonstrated that members of the class are so numerous

24   that joinder is impracticable; that there are questions of law and fact common to the class; that the

25   claims of the Plaintiffs are typical of the claims of the class members; and that Plaintiffs and their
26
     counsel, as representatives of the class, will fairly and adequately protect its interests.
27
     Additionally, with respect to each proposed class, this Court finds that Defendants have acted on
28
     Prop. Order Granting Pls.’ Mx. for Class Cert.                         Case No. 3:19-cv-03512-WHO

                                                        1
     Case 3:19-cv-03512-WHO Document 28-23 Filed 08/08/19 Page 2 of 3


 1   grounds generally applicable to the class in its entirety, thereby making appropriate final
 2   injunctive and declaratory relief on a class-wide basis.
 3
             In light of the above, the Court orders:
 4
             A. The following USCIS FOIA Class is certified for this case to proceed as a class
 5
                  action: All individuals who filed, or will file, A-File FOIA requests with USCIS
 6

 7                which have been pending, or will be pending, with USCIS for more than 30 business

 8                days without a determination.

 9           B. Plaintiffs Zachary Nightingale, Courtney McDermed, Cheryl David, and Pao Lopa are
10                designated as representatives of the USCIS class, and their counsel are appointed as
11
                  class counsel.
12
             C. The following ICE Referral Class is certified for this case to proceed as a class
13
                  action: All individuals who filed, or will file, A-File FOIA requests with USCIS that
14

15                USCIS has referred, or will refer, to ICE and which have been pending, or will be

16                pending, for more than 30 business days from the date of the initial filing with USCIS

17                without a determination
18
             D. Plaintiffs Nightingale, McDermed, David, and Maribel Carandang are designated as
19
                  representatives of the ICE Referral Class, and their counsel are appointed as class
20
                  counsel.
21

22
                                                            WILLIAM H. ORRICK
23                                                          UNITED STATES DISTRICT JUDGE

24

25

26

27

28
     Prop. Order Granting Pls.’ Mx. for Class Cert.                        Case No. 3:19-cv-03512-WHO

                                                        2
     Case 3:19-cv-03512-WHO Document 28-23 Filed 08/08/19 Page 3 of 3


 1   Respectfully submitted,
 2   s/ Trina Realmuto
 3   Trina Realmuto (CA SBN 201088)
     American Immigration Council
 4   1318 Beacon Street, Suite 18
     Brookline, MA 02446
 5   (857) 305-3600
     (202) 742-5619 (fax)
 6   trealmuto@immcouncil.org
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
     Prop. Order Granting Pls.’ Mx. for Class Cert.       Case No. 3:19-cv-03512-WHO

                                                      3
